Citation Nr: 1645026	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus with erectile dysfunction, bilateral diabetic retinopathy, and right eye epiretinal membrane, rated as 20 percent disabling prior to May 21, 2015 and 40 percent disabling on and after May 21, 2015.

2.  Entitlement to an increased rating for service-connected left lower extremity lumbar radiculopathy with diabetic peripheral neuropathy, rated as 10 percent disabling, from October 16, 1987 to July 19, 2013, 20 percent disabling on and after July 19, 2013 to May 21, 2015, and in excess of 40 percent on and after May 21, 2015.

3.  Entitlement to an increased rating for service-connected right lower extremity lumbar radiculopathy with diabetic peripheral neuropathy, rated as 10 percent disabling from July 9, 1997 to July 19, 2013, 20 percent disabling on and after July 19, 2013 to May 21, 2015, and in excess of 40 percent on and after May 21, 2015.

4.  Entitlement to an increase rating for service-connected lumbar spine degenerative disc disease with scoliosis, rated as 20 percent disabling prior to July 19, 2013, and in excess of 20 percent on and after July 19, 2013.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to September 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case was previously before the Board in February 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

A June 2015 decision from VA's Appeals Management Center (AMC), in pertinent part, granted service connection for left and right upper extremity radiculopathy with diabetic peripheral neuropathy and assigned evaluations of 20 and 30 percent, respectively, effective May 21, 2015.  The Veteran has not expressed disagreement with any part of the June 2015 AMC decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, VA's duty to maximize a claimant's benefits includes consideration of whether the Veteran's disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  The Veteran is in receipt of a 100 percent rating, effective May 21, 2015.  The presence of a 100 percent disability rating does not necessarily render the issue of TDIU moot and thus it is listed as above.  A May 2015 Peripheral Neuropathy examination noted the Veteran would have difficulty with manipulation of small objects and/or fine motor control due to lack of sensation.  A 2011 VA Spine examination noted the Veteran was an accountant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for lumbar spine degenerative disc disease with scoliosis, right lower extremity lumbar radiculopathy with diabetic peripheral neuropathy, left lower extremity lumbar radiculopathy with diabetic peripheral neuropathy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to May 21, 2015 the Veteran's diabetes mellitus did not require restriction of activities.

2.  On and after May 21, 2015 the Veteran's diabetes mellitus requires insulin, a restricted diet and a regulation of occupational and recreational activities, but is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to May 21, 2015 for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating in excess of 40 percent from May 21, 2015 for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  By correspondence, including those dated in April 2010, September 2010, and May 2011, the Veteran was informed of the evidence and information necessary to substantiate the increased rating claims and the assistance that VA would provide to obtain evidence and information in support of the claims.  The April 2010 letter notified the Veteran regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's service treatment records are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, included an examination of the Veteran that provided findings relevant to the diagnostic criteria, and elicited subjective complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The February 2015 Board remand directed that outstanding VA records be obtained and that VA examinations be obtained, duties which have been accomplished.  Accordingly, there has been compliance with the prior remand.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Diabetes mellitus

The Veteran's diabetes has been evaluated under Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

Diagnostic Code 7913 contains successive rating criteria because each higher evaluation requires the elements of the lower evaluation:  the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  It must be medically necessary for the veteran to have a regulation of activities.  The Veteran must have been "instructed to avoid strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 360, 364.

Rating History

Medical records indicate that the Veteran was diagnosed with diabetes in 1970 and placed on a restricted diet and treated with insulin.  A May 1988 RO decision granted the Veteran service connection for diabetes mellitus and assigned a rating of 10 percent, effective October 16, 1987.  An October 1997 RO decision increased the Veteran's diabetes rating to 20 percent disabling, effective January 13, 1996.

The Veteran's increased rating claim for diabetes was received on February 24, 2010, and the period for consideration on appeal began on February 24, 2009, one year prior to the date of receipt of his increased rating claim.  During the course of the current appeal a June 2015 RO decision increased the Veteran's diabetes rating to 40 percent disabling, effective May 21, 2015.  The Veteran seeks a rating in excess of 20 percent for diabetes mellitus prior to May 21, 2015 and in excess of 40 percent from May 21, 2015.

The Veteran's erectile dysfunction, bilateral diabetic retinopathy, and right eye epiretinal membrane have been considered as part and parcel of the diabetic disease process and evaluated as such.

Analysis

Private treatment records indicated treatment for diabetes mellitus.  A February 2009 private record noted the Veteran's diabetes was uncomplicated and controlled.  A November 2010 record noted that clinical findings suggested likely need of insulin.  This was to be addressed in 3 months.  In May 20211, it was noted that the Veteran had not been able to increase exercise as previously discussed at the last appointment.  In August 2011, it was noted that insulin had been added to the Veteran's regimen.

At a June 2011 VA examination, the Veteran reported taking both insulin and medication.  The Veteran reported hypoglycemia reactions or ketoacidosis that did not required hospitalization and that he visited his diabetic care provider monthly or less often.  He also stated that he did not have restricted activities.  At a June 2014 VA examination, the Veteran reported taking insulin more than once per day and oral medications.  He stated that he visited his diabetic care provider less than 2 times per month for ketoacidosis or hypoglycemic reactions.  He had had zero hospitalizations for either in the last year.  

At a May 2015 VA diabetes mellitus examination a VA physician stated that the Veteran required regulation of activities as part of the medical management of his diabetes mellitus.  The May 2015 VA physician noted that the Veteran should not overexert himself or he would run the risk of hypoglycemia.  At that examination, it was noted that the Veteran's diabetes was managed by a restricted diet, prescribed oral hypoglycemic agents, insulin, and regulation of activities.  The Veteran would visit his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month.  The Veteran had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the prior 12 months.  The Veteran had not had progressive unintentional weight loss and loss of strength attributable to his diabetes.

The Board finds that a rating in excess of 20 percent for diabetes mellitus prior to May 21, 2015 is not warranted.  The evidence of record prior to May 21, 2015 does not demonstrate that the Veteran was instructed by a medical professional to avoid activities due to his diabetes mellitus.  Rather, the Veteran reported that he did not have restricted activities.  The Veteran takes insulin and oral medications and is on a restricted diet - thus he meets the requirement for a 20 percent disability rating, but the evidence shows that he did not have any restriction of activity due to his diabetes prior to May 21, 2015.  Because the criteria for the assignment of a 40 percent disability rating prior to May 21, 2015 are not met, the higher rating may not be awarded.

As for the rating on and after May 21, 2015, the evidence for this time period includes the May 2015 VA diabetes examination.  At that examination, it was noted that the Veteran's diabetes was managed by a restricted diet, prescribed oral hypoglycemic agents, insulin, and regulation of activities.  The Veteran would visit his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month.  The Veteran had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions in the prior 12 months.  The Veteran had not had progressive unintentional weight loss and loss of strength attributable to his diabetes.  A rating in excess of 40 percent for diabetes mellitus from May 21, 2015 is thus not warranted.   There has been no showing, by lay evidence or medical evidence, of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Therefore, the Veteran's symptoms do not meet the criteria required for a 60 percent evaluation for diabetes mellitus.

The Board will next consider whether any associated complications are separately compensable.  As for erectile dysfunction, a separate, compensable disability rating is not warranted because the evidence does not demonstrate that the Veteran has penile deformity or complete atrophy of both testes.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7522, 7523 (2015).  At a May 2015 VA Male Reproductive System examination, the Veteran reported that he required medication in order to obtain an erection, physical examination of the Veteran's penis, testes, and epididymis was normal.  As such, a noncompensable rating for erectile dysfunction is proper.  The Board notes that the Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.

As for the Veteran's eye disabilities, an April 2016 VA visual examination noted that the Veteran had current diagnoses of bilateral mild nonproliferative diabetic retinopathy and right eye epiretinal membrane related to diabetes.  Physical examination revealed visual acuity (corrected distance) of 20/40 or better for the right and left eye; corrected near distance was also 20/40 or better for both eyes.  The Veteran had no visual field defect or loss of visual field.  Current eye conditions included lacrimal gland and lid disorders, conjunctivitis and other conjunctival conditions, corneal conditions, cataract and other lens conditions, retinal conditions, and tumors and neoplasms.  The examiner indicated that any decrease in the Veteran's visual acuity was not attributable to any of the eye conditions noted, with the examiner stating that the Veteran actually had no decrease in visual acuity or other visual impairment.  The Veteran was noted to be postoperative, with both cataracts having been removed.  Over the prior 12 months there had been no incapacitating episodes attributable to any eye condition, and the Veteran's eye conditions would not impact the Veteran's ability to work.  The examiner stated that the eye conditions of pingueculae OU, posterior vitreous detachment OU, superficial punctate keratitis OU, dry eye syndrome OU, choroidal nevus OS, corneal arcus OU, corneal surgical scar OU, and pseudophakia OU were all unrelated to diabetes mellitus.

In an April 2016 addendum the examiner stated that the level of severity of the bilateral diabetic retinopathy was mild and the level of severity of the right eye epiretinal membrane was moderate.

For the entire rating period on appeal, the Veteran's service-connected nonproliferative diabetic retinopathy and right eye epiretinal membrane have resulted in no decrease in visual acuity or other visual impairment.  Results from VA eye examinations in April 2016 and May 2014 have revealed corrected vision in both eyes of 20/40 or better, and there have been no showing of any incapacitating episodes or of any visual field defect, and no suggestion of any active eye pathology.  While a May 2010 VA eye examination indicated that the Veteran had tears in his eyes (that would not roll down his cheeks) 3 to 4 weeks prior, and had corrected distance vision of 20/30 with his right eye and 20/40 with his left eye, and 20/70 corrected vision with each eye at near distance, the examiner indicated that the Veteran had no diabetic retinopathy, and that the bilateral pseudophakia and refractive error were unrelated to his diabetes.  As such, a noncompensable rating for the Veteran's service-connected nonproliferative diabetic retinopathy and right eye epiretinal membrane is proper.  38 C.F.R. § 4.79, Diagnostic Codes 6006, 6061-66, 6080, 6090.

There are no additional noncompensable complications of diabetes to be evaluated.

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief symptoms regarding his diabetes mellitus were management by insulin, medication, restricted activities and diet, which are expressly contemplated by the rating criteria.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, bilateral diabetic retinopathy, and right eye epiretinal membrane prior to May 21, 2015 is denied.

A rating in excess of 40 percent for diabetes mellitus with erectile dysfunction, bilateral diabetic retinopathy, and right eye epiretinal membrane from May 21, 2015 is denied.


REMAND

Remand is required regarding the issue of entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease with scoliosis prior to July 19, 2013, and in excess of 20 percent from July 19, 2013.  Although a June 2015 VA examination was conducted, recent case law renders that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  For example, the Board notes that findings from that examination appear insufficient to assess the Veteran's spine in passive motion.  Accordingly, the Veteran should be afforded another VA examination.

Because the Veteran's lumbar radiculopathy will be evaluated on remand and is evaluated with the peripheral neuropathy, the issues are inextricably intertwined and must be considered together.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Develop a claim for TDIU, to include providing the Veteran appropriate notice and determining whether an examination or examinations in this regard are necessary.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after June 7, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability and bilateral lower extremity lumbar radiculopathy with diabetic peripheral neuropathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires.  Additionally, the examiner must test the range of the back motion in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also assess all neurological abnormalities due to the lumbar radiculopathy and the peripheral neuropathy, to include commenting on the overall severity of each.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


